Title: From Thomas Jefferson to George Hay, 26 May 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington May 26. 07.
                        
                        We are this moment informed by a person who left Richmond since the 22d. that the prosecution of Burr had
                            begun under very inauspicious symptoms by the challenging & rejecting two members of the grandjury as far above all
                            exception as any two persons in the US. I suppose our informant is inaccurate in his terms, & has mistaken an objection
                            by the criminal & voluntary retirement of the gentlemen with the permission of the court, for a challenge & rejection,
                            which in the case of a grandjury is impossible. be this as it may, and the result before the formal tribunal fair or
                            false, it becomes our duty to provide that full testimony shall be laid before the legislature, & through them the
                            public. for this purpose it is necessary that we be furnished with the testimony of every person who shall be with you as
                            a witness. if the grandjury find a bill, the evidence given in court, taken as verbatim as possible, will be what we
                            desire. if there be no bill, & consequently no examination before court, then I must beseech you to have every man
                            privately examined by way of affidavit, & to furnish me with the whole testimony. in the former case, the person taking
                            down the testimony as orally delivered in court should make oath that he believes it to be substantially correct. in the
                            latter case the certificate of the magistrate administering the oath and signature of the party will be proper: and this
                            should be done before they recieve their compensation that they may not evade examination. go into any expence necessary
                            for this purpose & meet it from the funds provided by the Attorney general for the other expences. he is not here, or
                            this request would have gone from him directly. I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    